 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   MATTHEW G. MORRIS
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-184-WBS
12
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          [PROPOSED] FINDINGS AND ORDER
14
     DAVID J. ZAPPA,                                    DATE: September 9, 2019
15                                                      TIME: 9:00 a.m.
                                 Defendant.             COURT: Hon. William B. Shubb
16

17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.     On August 20, 2019, pursuant to the Clerk’s Notice of Reassignment of this case to

22 Senior Judge William B. Shubb, a status conference was set for September 9, 2019. It is hereby

23 stipulated by and between plaintiff, United States of America, and defendant, David J. Zappa, that the

24 Court should continue the status conference in the above case to September 30, 2019, at 9:00 a.m. and

25 order time under the Speedy Trial Act excluded through that date for the reasons stated in this

26 stipulation.
27          2.     As stated on the record at the status conference on August 16, 2019, defense counsel is

28 currently preparing to file multiple motions in this case. He requires additional time to review the

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 charges in the superseding indictment, consult with experts and his client, research the applicable law,

 2 and draft the motions.

 3          3.      Based on the above-stated findings, the ends of justice served by continuing the case as

 4 requested outweigh the interest of the public and the defendant in a trial within the original date

 5 prescribed by the Speedy Trial Act.

 6          4.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

 7 within which trial must commence, the time period of September 9, 2019 to September 30, 2019,

 8 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

 9 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s
10 finding that the ends of justice served by taking such action outweigh the best interest of the public and

11 the defendant in a speedy trial.

12          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16

17
     Dated: September 5, 2019                                 MCGREGOR W. SCOTT
18                                                            United States Attorney
19                                                            /s/ MATTHEW G. MORRIS
                                                              MATTHEW G. MORRIS
20                                                            Assistant United States Attorney
21

22 Dated: September 5, 2019                                   HEATHER WILLIAMS
                                                              Federal Defender
23
                                                              /s/ TIMOTHY ZINDEL (as
24                                                            authorized by email on 9/5/19)
                                                              TIMOTHY ZINDEL
25
                                                              Counsel for Defendant
26                                                            DAVID J. ZAPPA

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED.

 3        Dated: September 6, 2019

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
